Citation Nr: 1210008	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Mark r. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION


The Veteran served on active duty from September 1968 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for migraine and tension headaches, and assigned a 10 percent disability evaluation, effective October19, 2006.  

In January 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  

In May 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In a December 2010 rating decision, the RO increased the evaluation for the Veteran's service-connected migraine and tension headaches to 30 percent disabling, effective October 19, 2006.  The Veteran was advised of the increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In a March 2011 decision, the Board denied entitlement to an increased evaluation for the Veteran's service-connected migraine and tension headaches.  Thereafter, the Veteran appealed the Board's March 2011 decision to the Court.  By order dated October 2011, the Court granted a Joint Motion for Partial Remand, vacated the March 2011 Board decision as it pertains to the Veteran's service-connected migraine and tension headaches, and remanded the case for compliance with terms of the joint motion.  

The Veteran has indicated that his service-connected headache disorder has affected his employment.  A claim for a total disability rating based on individual unemployability has not been adjudicated by the RO.  In light of the Veteran's statements, this matter is referred to the RO for the appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


REMAND

The Veteran contends that his service-connected migraine and tension headaches warrant a higher disability rating.  At the January 2010 hearing, the Veteran testified that he has daily prostrating headaches, which cause him to retreat to the bed until the headache subsides.  He receives treatment for his headaches via a pain management physician and has been prescribed Oxycontin and Maxalt to alleviate the headaches.  

At the time of the October 2010 VA examination, the examiner noted a history of a left frontal craniotomy done for angioblastic meningioma in March 1990.  It was also noted that he had had 2 Gamma knife surgeries and a history of recurrent meningioma.  The examiner indicated that the Veteran's migraine and tension headaches are usually moderately severe and recurrent from time to time.  The examiner further added that while the Veteran's headaches require bed rest and pain medications like Oxycontin and over-the-counter pain medication to alleviate the pain, he is able to continue daily activities and routine.  The examiner concluded that due to his "current problems," he has been unable to work, and his migraine and tension headaches are not "severe" or "prostrating" in nature.  The examiner did not directly address whether the service-connected headache disorder alone causes severe economic inadaptability.  

In January 2012, the Veteran's attorney submitted additional private treatment records which include an October 2011 statement of Dr. Cattell at the New Jersey Center for Pain Management.  It was noted as that the Veteran continues follow-up treatment for his chronic headache pain on a monthly basis.  As noted in the October 2011 private treatment record, the Veteran has been maintained on a medication regiment of Oxycontin, Fiorcet, and Valium.  The private physician reported that the Veteran continues to report some progression of his symptoms, which are said to impede his activities of daily living during acute exacerbations.  It was also reported that the Veteran rated his pain on average at an 8 out of 10 in terms of severity, and a 10 out of 10 almost on a daily basis.  Finally, the private physician noted that the Veteran will continue his treatment for headaches at the pain management facility, "hopefully allowing the patient to perform his activities of daily living and function overall at a greater level."

In light of the additional evidence suggesting an increase in the severity of the service-connected headache disorder, the Veteran should be afforded an additional VA examination.  Up to date VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask him to identify all private treatment for the service-connected migraine and tension headaches after October 2011.  After obtaining any necessary release forms, the RO should attempt to obtain any identified private treatment records, to include all records of treatment from the New Jersey Center for Pain Management dated after May 2010, the date of the most recent treatment records included in the claims file.  The RO should also obtain any additional VA treatment records dated after June 2002, the date of the most recent VA treatment records in the claims file.  All records obtained must be associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected migraine and tension headaches.  In addition, to a thorough examination, the examiner is asked to specifically comment on the Veteran's economic adaptability due to his migraine and tension headaches and indicate whether the service-connected migraine and tension headaches condition is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  It is imperative that this remand and the claims file be made available to the examiner in connection with the examination. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2  (2010); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


